Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Jay on 08/30/2022.
The application has been amended as follows: 
Claim 1, line 4, amend “forming an antiglare layer” to read “forming the antiglare hard coat layer”
Claim 1, lines 10-11, amend “a transparent polymer substrate” to read “the transparent polymer substrate”
Claim 1, line 12, amend “member optionally has” to read “member has”
Claim 2, line 2, amend “forming an antiglare layer” to read “forming the antiglare hard coat layer”
Claim 7, line 5, amend “sequentially laminated sequentially laminated” to read “sequentially laminated”
Claim 8, line 5, amend “sequentially laminated sequentially laminated” to read “sequentially laminated”
Claim 8, lines 6-7, amend “opposite to the transparent polymer substrate” to read “opposite to the side of the transparent polymer substrate”
Claim 8, line 8, amend “sequentially laminated sequentially laminated” to read “sequentially laminated”
Cancel Claim 10
Claim 11, line 2, amend “forming an antiglare layer” to read “forming the antiglare hard coat layer”
Claim 11, line 6, amend “forming an antiglare layer” to read “forming the antiglare hard coat layer”
Claim 12, line 3, amend “forming an antiglare layer” to read “forming the antiglare hard coat layer”
Cancel Claim 13.
Reasons for Allowance
The present claims are allowable over the “closest” prior art Furui et al. (US 2014/0211316 A1) and Hayashi et al. (US 2013/0329297 A1).
Furui discloses an antiglare sheet for an image display device, comprising an antiglare layer laminated to a transparent resin base, wherein the antiglare layer is a cured hard coat layer having a ten point average roughness Rz of 0.3 µm to 1.5 µm, a thickness of 3 µm to 10 µm, an internal haze value Hi of 1.8%, and an overall haze value Ha of 2%. Furui further discloses a low refractive index layer, which is a cured composition laminated to the surface of the antiglare layer and having a thickness of 80 nm to 120 nm (0.08-0.12 microns). 
Furui does not disclose the sheet having a portion where the antiglare layer is laminated to the base and no low refractive index layer is present, the haze value Hm of the laminate with the low refractive index layer, the surface free energy of the antiglare layer, or the contact angle as claimed.
Hayashi discloses an antireflection film, comprising a light-transmitting polymer substrate, a rough hard coat antiglare layer having a roughness Rz of 0.05-1.6, and a low refractive index layer. Hayashi also discloses the low refractive index layer is a hard coat layer, having a haze value of 1% or lower; the haze value inside the antiglare layer is 55% or lower while the haze value due to surface roughness of the antiglare layer is 10% or lower; and the haze value of the antireflective film is 0.5%. the film thickness of the antiglare layer is 0.1 to 100 microns.
Hayashi does not disclose the sheet having a portion where the antiglare layer is laminated to the base and no low refractive index layer is present, the thickness of the low refractive index layer, the surface free energy of the antiglare layer, or the contact angle as claimed.
This it is clear that Furui and Hayashi, either alone or in combination, do not disclose or suggest the present invention.
In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/ Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787